DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group I, species B, including claims 1-7, 9 and 11-14, in the reply filed on 10/11/2022 is acknowledged.
Claims 8, 10 and 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected shielding apparatuses and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9 and 11-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “A shielding apparatus comprising: a frame including one or more sidewalls configured for installation to a substrate generally about one or more components on the substrate” (lines 1-3; emphasis added). This language is indefinite because it is impossible to read the cited portion and ascertain the scope or metes and bounds of the claim or the described product. There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “configured for installation to a substrate generally about one or more components”. Even if the specification uses the same term of degree as in the claim (as in pars. 0074 and 0076), a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. In this instance, the reader cannot possibly determine the purpose of the inclusion of the word “generally”, which is commonly defined as “in most cases; usually” or “in general terms; without regard to particulars or exceptions” (Oxford Dictionary). That is, the reader cannot know what features, shapes or design elements are intended to cause the sidewalls to be “configured for installation” in most cases or usually without regard to particulars or exceptions “about one or more components”. The claim has been examined as best understood to intend: “A shielding apparatus comprising: a frame including one or more sidewalls configured for installation to a substrate  about one or more components on the substrate”.
Claims 2-7, 9 and 11-14 are rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 3 is further rejected as indefinite. The claim discloses: “the offset is configured to create a moment from which, when the corresponding arm is put under tension during movement of the pickup area in the Z direction, the pickup area is rotated in the X-Y plane instead of elongating the arm” (lines 4-6; emphasis added). A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In this instance, the claim is statutorily directed to an apparatus, but instead recites a method of using the apparatus. As such, the reader cannot determine the scope of the claimed apparatus, nor how it is intended to be defined structurally. Moreover, there is a lack of antecedent basis for any “tension” or “movement” in the claim. Antecedent claim 1 discloses that the apparatus is capable of being moved, but properly does not recite a method of moving the apparatus of the claim. Further, still, it is not clear even from reading the specification, how one could rotate the pickup area, which is attached to the one or more arm, without elongating the arm; that is unless the entire apparatus is simply rotated en bloc, and no deformation occurs at all. Claim 3 has, accordingly, been examined as best understood. 
Claim 5 is further rejected as indefinite. The claim discloses: “the pickup area is centered relative to a center of mass of the frame both before and after the pickup area is rotated in the X-Y plane and moved in the Z direction” (lines 2-3; emphasis added). Claim 5 is indefinite for the same reasons as claim 3, and is interpreted as best understood in the same manner.
Claim 7 is further rejected as indefinite. The claim discloses: “upward movement of the pickup area in the Z direction forms an angled portion in each of the one or more arms” (lines 2-3; emphasis added). Claim 7 is indefinite for the same reasons as claim 3, and is interpreted as best understood in the same manner.
Claim 11 is further rejected as indefinite. The claim discloses: “co-planarity of an upper surface of the pickup area with the upper surface of the one or more arms is maintained before and after the pickup area is rotated in the X-Y plane and moved in the Z direction” (lines 2-4; emphasis added). Claim 11 is also indefinite for the same reasons as claim 3, and is interpreted as best understood in the same manner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogursky et al. (US 2010/0157566 A1).
Regarding claim 1, as best understood, Bogursky discloses a shielding apparatus (100) (fig. 1; par. 0071) comprising: a frame (140) including one or more sidewalls (figs. 1C and 1D: outside edge walls connected to PCB 110 at 150; i.e. vertically oriented walls in fig. 1D) configured for installation to a substrate (110) generally about one or more components (200) on the substrate (figs. 1C-1D; pars. 0071-0072 and 0096-0097); and a pickup member (160) including a pickup area (“pick-and-place surface”) and one or more arms (162) extending between the pickup area and the one or more sidewalls of the frame, the pickup member being configured such that the pickup area is rotatable in an X-Y plane and movable in a Z direction relative to an upper surface of the one or more sidewalls of the frame without moving a location of the pickup area in either the X or Y directions (annotated fig. 1C, below).
Note: the limitations to the capability of the product being rotated are not understood to further limit the structure of the claimed apparatus in any discernable manner. The prior art device is capable of being rotated without being lifted and is capable of being lifted without movement in the x-y directions, and therefore is held to be capable of being manipulated as 
    PNG
    media_image1.png
    473
    912
    media_image1.png
    Greyscale
recited in the product claim. There is no reason to believe or understand that the structure of fig. 1C of Bogursky would be incapable of being manipulated in any manner different from that of the instant application (fig. 1 reproduced below). Both products would clearly be capable of being rotated, drawn, lifted or otherwise moved in the same manner, as the claims do not differentiate the structures of the instant invention in any way over the prior art.

    PNG
    media_image2.png
    570
    798
    media_image2.png
    Greyscale
 

 Regarding claim 2, as best understood, Bogursky discloses the shielding apparatus of claim 1, wherein the pickup member is configured such that the pickup area is rotatable with clockwise or counterclockwise rotation about an axis without translational motion of the pickup area in a direction parallel to the clockwise or counterclockwise rotation (see annotated fig. 1C, above).
Note: the entire frame can be rotated with the pickup area (160) as the center point of rotation, and thus anticipates the claim.
Regarding claim 3, as best understood, Bogursky discloses the shielding apparatus of claim 1, wherein: an attachment between each said arm and the pickup area is offset from a centerline of the pickup area (fig. 1C); and the offset is configured to create a moment from which, when the corresponding arm is put under tension during movement of the pickup area in the Z direction, the pickup area is rotated in the X-Y plane instead of elongating the arm (annotated fig. 1C, above).
Note: see notes to claims 1 and 2; rotation about the pickup area would not elongate the arms.
Regarding claim 4, as best understood, Bogursky discloses the shielding apparatus of claim 1, wherein the pickup member is configured to such that the pickup area is rotatable in the X-Y plane and movable in the Z direction relative to the upper surface of the one or more sidewalls of the frame by reshaping, forming, or drawing the pickup member without adding or removing material (annotated fig. 1C). 
Note: any known pickup member can be moved and rotated by at least one of reshaping, forming or drawing, and would naturally be capable of being worked by those known methods without need for addition or removal of materials. Respectfully, the Applicant is reminded that the claims are drawn to a product, and not to the method of using the product or to the methods of making the product.
Regarding claim 5, as best understood, Bogursky discloses the shielding apparatus of claim 1, wherein the pickup member is configured such that the pickup area is centered relative to a center of mass of the frame both before and after the pickup area is rotated in the X-Y plane and moved in the Z direction (fig. 1C).
Regarding claim 6, as best understood, Bogursky discloses the shielding apparatus of claim 1, wherein an attachment of the pickup area to the pickup member is offset from a centerline of the pickup area (fig. 1C).
Regarding claim 9, as best understood, Bogursky discloses the shielding apparatus of claim 1, wherein the pickup member is integrally formed with the frame (figs. 1C-1D; pars. 0096-0097).
Regarding claim 11, as best understood, Bogursky discloses the shielding apparatus of claim 1, wherein the pickup member is configured such that co-planarity of an upper surface of the pickup area with the upper surface of the one or more arms is maintained before and after the pickup area is rotated in the X-Y plane and moved in the Z direction (figs. 1C-1D; pars. 0096-0097).
Claims 1, 7, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crotty, JR. (US 2013/0033843 A1).
Regarding claim 1, as best understood, Crotty discloses a shielding apparatus (Title; Abstract; fig. 6) comprising: a frame (204) including one or more sidewalls (vertical walls below and around 268) configured for installation to a substrate generally about one or more components on the substrate (Abstract; fig. 6; pars. 0003-0004, 0025 and 0063); and a pickup member (208, 260) including a pickup area (260) and one or more arms (208) extending between the pickup area and the one or more sidewalls of the frame (fig. 6; pars. 0063-0064), the pickup member being configured such that the pickup area is rotatable in an X-Y plane and movable in a Z direction relative to an upper surface of the one or more sidewalls of the frame without moving a location of the pickup area in either the X or Y directions (annotated fig. 6, below).
 
    PNG
    media_image3.png
    617
    940
    media_image3.png
    Greyscale
 
Regarding claim 7, as best understood, Crotty discloses the shielding apparatus of claim 1, wherein the pickup member is configured such that upward movement of the pickup area in the Z direction forms an angled portion (290) in each of the one or more arms that extends upwardly at an angle between a connection of the corresponding arm to the frame and such that the pickup area is higher than the one or more sidewalls of the frame thereby providing greater clearance for components under the pickup area, whereby the angled portion allows an upper surface of the arm between the connection and the pickup area to be co-planar with an upper surface of the pickup member and allows the connection to be co-planar with the upper surface of the one or more sidewalls (figs. 6-10; pars. 0063-0064).
Regarding claim 12, as best understood, Crotty discloses the shielding apparatus of claim 1, wherein the one or more arms are releasably attached to the one or more sidewalls by one or more interlocks (220) (figs. 6-7; pars. 0063-0064)
Regarding claim 14, as best understood, Crotty discloses the shielding apparatus of claim 1, wherein the one or more arms are non-linear (figs. 6-10: at 290 in the z direction and where they connect to the sidewalls at 220).
Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle et al. (WO 2008/027827 A2).
Regarding claim 1, as best understood, Doyle discloses a shielding apparatus (EMI shield assembly) (Title; Abstract; figs. 1 and 4) comprising: a frame (120) including one or more sidewalls (124) configured for installation to a substrate generally about one or more components on the substrate (Abstract; figs. 1 and 4; pars. 0044-0046); and a pickup member (168) including a pickup area (flat surface of 168) and one or more arms (162) extending between the pickup area and the one or more sidewalls of the frame (fig. 4; pars. 0048 and 0059), the pickup member being configured such that the pickup area is rotatable in an X-Y plane and movable in a Z direction relative to an upper surface of the one or more sidewalls of the frame without moving a location of the pickup area in either the X or Y directions (annotated fig. 4, below).
  
    PNG
    media_image4.png
    509
    911
    media_image4.png
    Greyscale

Regarding claim 14, as best understood, Doyle discloses the shielding apparatus of claim 1, wherein the frame includes one or more internal walls (140, 150), reinforcement  (152) along an internal corner defined by the one or more internal walls, and flanges (142, 146) along the one or more internal walls (figs. 1-2; pars. 0046, 0056, 0062 and 0065-0066).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Saruwatari (US 7,009,107 B1; figs. 1-4) and Klein et al. (US 2014/0218851 A1; figs. 2-4) are held to disclose most, if not all of the limitations of at least claim 1. The Saruwatari and Klein references are not currently applied as anticipation rejections due to the completeness of the above applied art references, and in order to avoid an overly long Office Action or duplicative rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729